AGREEMENT AND MUTUAL RELEASE

        This Agreement and Mutual Release (this “Agreement”) is entered into as
of the 26th day of April, 2007, by and among Dr. Glenn T. Stoops (“Stoops”);
Inforte Corp., a Delaware corporation (“Inforte”); and Inforte Managed Analytics
Corp., a Georgia corporation formerly known as GTS Consulting, Inc. (“IMA”).


RECITALS

    A.        On July 15, 2005, Stoops sold all the outstanding capital stock of
IMA to Inforte pursuant to that certain Stock Purchase Agreement, dated July 15,
2005, between Stoops and Inforte, as amended (the “Stock Purchase Agreement”),
and, in connection with such sale, Stoops and IMA entered into that certain
Employment Agreement, dated July 15, 2005 (the “Employment Agreement”).

    B.        On March 5, 2007, Stoops’ employment with IMA was terminated
pursuant to the Employment Agreement.

    C.        Stoops, Inforte and IMA desire to settle and resolve on the terms
set forth herein disputes among them arising out of Stoops’ performance under
the Employment Agreement and Stock Purchase Agreement and Inforte’s and IMA’s
enforcement of rights thereunder.


AGREEMENT

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

    1.        The parties acknowledge and agree that, effective March 5, 2007,
Stoops’ employment under the Employment Agreement was terminated and that
Stoops’ rights under the Employment Agreement by reason of termination are
solely as provided under Section 5.3(b) of the Employment Agreement, i.e.,
payment to Stoops of his Base Salary (as defined under the Employment Agreement)
through March 5, 2007, with respect to which Stoops hereby acknowledges receipt,
and receipt of those benefits set forth on Schedule A attached hereto that are
otherwise vested and due Stoops under the Employment Agreement as of March 5,
2007.

    2.        In full and complete satisfaction of Inforte’s obligations under
the Stock Purchase Agreement, including, but not limited to, any obligation to
pay to Stoops any Contingent Payments (as defined under the Stock Purchase
Agreement), Inforte shall pay to Stoops One Million Dollars ($1,000,000.00), of
which Nine Hundred Fifty Thousand Dollars ($950,000.00) shall be payable by 2:00
p.m. Eastern time on the fifth (5th) business day after the execution of this
Agreement, and Fifty Thousand Dollars ($50,000.00) shall be payable on January
3, 2008. Payments shall be made by wire transfer. Inforte agrees that it shall
give prior written notice to Stoops if it intends, for any reason, not to make
the $50,000 payment otherwise due Stoops on January 3, 2008.

-1-

--------------------------------------------------------------------------------

    3.        The parties acknowledge and agree that Stoops will continue to be
bound by those provisions of the Employment Agreement and the Stock Purchase
Agreement that by their terms survive and remain in effect, including, but not
limited to, Article VII of the Employment Agreement and Sections 5.3 and 5.4 and
the last sentence of Section 5.6 of the Stock Purchase Agreement; provided,
however, that, notwithstanding any covenants not to compete contained in the
Employment Agreement or the Stock Purchase Agreement, from and after the date
hereof, and subject to strict compliance by Stoops with all other obligations
surviving under the Employment Agreement, the Stock Purchase Agreement and this
Agreement, Stoops, either individually or through an affiliate owned and/or
controlled by Stoops, may conduct, at any time, managed analytics business with
no more than three (3) of any of those companies separately specifically
identified in writing by Stoops and confirmed in writing by Inforte on the date
hereof. At any time and from time to time during the three (3) year period after
the date of this Agreement, upon written demand to Stoops, Inforte or its duly
authorized representative shall have the right to review and make copies of the
books and records of Stoops and any affiliate owned and/or controlled by Stoops
to the extent necessary or appropriate to determine compliance by Stoops with
respect to his continuing obligations under the Employment Agreement, the Stock
Purchase Agreement and this Agreement. Inforte and IMA shall execute a
reasonable non-disclosure agreement in form and substance agreeable to Stoops
and Inforte with respect to its review of books and records of Stoops or any
affiliate owned and/or controlled by Stoops pursuant to the foregoing sentence.

    4.        In consideration of Inforte’s and IMA’s execution of this
Agreement and Inforte’s promise to pay the consideration set forth in Section 2,
Stoops, for himself and for each and all of his heirs, successors, assigns and
representatives, irrevocable and unconditionally releases Inforte and IMA, as
well as each of Inforte’s and IMA’s respective officers, agents, employees,
representatives, successors and assigns, from all claims existing as of the date
of this Agreement arising from or relating to Stoops’ employment or the
termination of his employment and any claims which arise or may arise under the
Employment Agreement; any claims which arise or may arise under the Stock
Purchase Agreement (including any rights to Contingent Payments) or any other
agreement between Stoops and Inforte, IMA or an affiliate of Inforte or IMA; the
common law of contract, implied contract, tort, public policy, or statute, such
as Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, Section 1981 of the Civil Rights Act of 1866, the Equal Pay Act
of 1963, the Employee Retirement Income Security Act of 1974, the Rehabilitation
Act of 1973, the Americans With Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, and any applicable state or local statutes or ordinances, and
amendments to these acts, any other federal, state or local equal employment
opportunity or age discrimination law, wage payment law, or any other federal,
state or local statute, decision, order, policy or regulation establishing or
relating to claims or rights of employees, including, but not limited to, any
and all claims alleging interference with the attainment of any rights under any
insurance, pension, profit sharing or other employee benefit plan, and any and
all claims in tort or contract, based upon public policy, and any and all claims
alleging breach of an express or implied, or oral or written, contract, policy
manual or employee handbook or alleging misrepresentation, defamation,
interference with contract, intentional or negligent infliction of emotional
distress, negligence, or wrongful discharge. Stoops shall immediately dismiss
with prejudice any lawsuit heretofore filed against Inforte and/or IMA with
respect to the subject matter covered by foregoing release.

-2-

--------------------------------------------------------------------------------

    5.        Each of Inforte and IMA, for itself and for each and all of its
affiliates, successors, assigns, and representatives, irrevocable and
unconditionally releases Stoops and his heirs, successors, assigns, and
representatives from all claims existing as of the date of this Agreement
arising from or relating to Stoops’ employment or the termination of his
employment and any claims which arise or may arise under the Employment
Agreement; or any claims which arise or may arise under the Stock Purchase
Agreement or any other agreement between Stoops and Inforte, IMA or an affiliate
of Inforte or IMA, except for any continuing obligations under the Employment
Agreement, the Stock Purchase Agreement or this Agreement, which shall survive
and remain in effect as provided under Section 3 hereof.

    6.        The parties agree and acknowledge that Stoops currently owns
21,142 shares of common stock of Inforte. The parties further agree and
acknowledge that neither Stoops nor any affiliate owned and/or controlled by
Stoops has any other capital stock or other equity interest in Inforte or any
affiliate of Inforte, or any options, puts, calls, warrants, or others rights,
agreements, arrangements or commitments of any character obligating Inforte or
any affiliate of Inforte to issue, sell, redeem, repurchase or exchange any
shares of capital stock or other equity interest in Inforte or any affiliate of
Inforte. Stoops shall have no contractual restriction on resales or other
dispositions of the 21,142 shares of Inforte common stock owned by him, but
Stoops acknowledges that such shares shall remain subject, to the extent
applicable, restrictions or other requirements that may exist under applicable
law, including, but not limited to, Securities Exchange Commission (“SEC”) Rules
10b-5 and 144.

    7.        Stoops represents and warrants that, to his conscious knowledge,
he has returned to Inforte all property of Inforte and IMA formerly in his
possession and control, including, but not limited to, all Inforte or IMA
documents and physical and electronic files (and all copies thereof), electronic
equipment and any other property of Inforte or IMA, and that he currently is not
in possession or control, directly or indirectly, of any other property of
Inforte or IMA. Inforte represents that neither its CEO nor CFO has present
conscious knowledge of any material item property owned by Inforte or IMA
currently in the possession or control of Stoops.

    8.        Each of the parties hereto represents, warrants and covenants that
he or it will not disparage or otherwise impugn the integrity or business
reputation of any of the other parties hereto. Except to the extent Inforte
determines that public disclosure is required or appropriate under applicable
law, Stoops, Inforte and IMA each agrees not to make any public announcements of
the termination of Stoops’ employment with IMA without the other’s prior
consent, which consent shall not be unreasonably withheld or delayed.

    9.        Each of the parties agrees to pay his or its own costs and
attorneys’ fees; provided that, in the event of a breach of this Agreement or of
any surviving obligation of Stoops under the Employment Agreement or the Stock
Purchase Agreement, the prevailing party with respect to any dispute relating to
such breach shall be entitled to reimbursement by the breaching party of his or
its attorneys’ fees incurred in connection with such dispute.

    10.        This Agreement shall not be construed as an admission of
liability or obligation by any party hereto.

    11.        The parties represent and warrant that they have read and
understand this Agreement, and that they have executed this Agreement in
consultation with their respective attorneys.

-3-

--------------------------------------------------------------------------------

    12.        This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns and
representatives.

    13.        This Agreement may be executed in counterparts and, when so
executed, the counterparts together shall constitute a single entire agreement.

    14.        This Agreement, together with the surviving provisions of the
Employment Agreement and Stock Purchase Agreement and the writing as described
more fully in Section 3, all as referenced above, constitute the entire
agreement of the parties with respect to the subject matter hereof and
supercedes and replaces all prior negotiations, discussions, representations,
and understandings of the parties, oral or written, with respect hereto. Except
and solely to the extent expressly set forth herein, Stoops shall be entitled to
no payments, benefits, stock or other consideration from Inforte, IMA or any
affiliate of Inforte or IMA. This Agreement cannot be modified or amended except
in writing signed by each of the parties.

    15.        Stoops agrees that (a) any breach of his surviving obligations
under the Employment Agreement, the Stock Purchase Agreement or this Agreement
may result in irreparable injury to Inforte or IMA for which a remedy at law
would be inadequate, and (b) in addition to any relief at law that may be
available to Inforte or IMA for such breach and regardless of any other
provision contained in this Agreement, Inforte and IMA shall be entitled to
injunctive and other equitable relief as a court may grant.

    16.        This Agreement shall be construed and interpreted according to
the laws of the State of Illinois, excluding any choice of law rules that may
direct the application of the laws of another jurisdiction. Each party
stipulates that any dispute shall be commenced and prosecuted in its entirety
in, and consents to the exclusive jurisdiction and proper venue of, either the
Cook County Circuit Court for the State of Illinois or the United States
District Court for the Northern District of Illinois, and each party consents to
personal and subject matter jurisdiction and venue in such courts and waives and
relinquishes all right to attack the suitability or convenience of such venue or
forum by reason of their present or future domiciles, or by any other reason.
The parties acknowledge that all directions issued by the forum court, including
all injunctions and other decrees, will be binding and enforceable in all
jurisdictions and countries. Each party waives any right to trial by jury with
respect to any dispute.

-4-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

/s/ Glenn T. Stoops Dr. Glenn T. Stoops

INFORTE CORP.

By: /s/ Stephen Mack      Name:   Stephen Mack      Title:   Authorized Officer


INFORTE MANAGED ANALYTICS CORP.

By: /s/ Nick Heyes      Name:   Nick Heyes      Title:   Authorized Officer

-5-

--------------------------------------------------------------------------------


SCHEDULE A


LIST OF VESTED AND OWING BENEFITS



1.     Vested 401(k) benefits

2.     Statutory COBRA rights, to the extent applicable.

-6-